In an action, inter alia, for a judgment declaring that the plaintiff is a shareholder of the defendant Atlantic-Heydt Corporation and its affiliates, the defendants appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), entered May 27, 2004, which denied their motion for summary judgment.
Ordered appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Kingston v Breslin, 25 AD3d 657 [2006] [decided herewith]). Cozier, J.P., Ritter, Rivera and Fisher, JJ., concur.